Citation Nr: 0115572	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening claim of entitlement to service connection 
for tinnitus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1943 to December 1945, and is the recipient of a 
Purple Heart.  

In August 1995 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim of service connection for tinnitus.  The 
veteran was notified of the RO's decision and his appellate 
rights; he did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision in which the RO 
determined that the appellant had not submitted new and 
material evidence to reopen the service connection claim for 
tinnitus.  

In the aforementioned August 1999 rating decision, the RO 
also denied service connection for hearing loss.  In his 
subsequently filed Notice of Disagreement, the veteran 
expressly indicated that he wished to appeal the decision 
regarding the tinnitus claim.  Thus, a claim based upon 
hearing loss is not before the Board.  

In April 2001 the veteran appeared for a Travel Board hearing 
before the undersigned Member of the Board; a transcript 
thereof is included in the record.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for tinnitus was denied by the RO in August 1995.  It was 
determined that tinnitus had not been incurred in or 
aggravated during service.  The RO properly notified the 
veteran of its decision and his appellate rights; he did not 
appeal.  

2.  Evidence submitted since the RO's August 1995 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's final August 1995 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for 
tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for tinnitus, which was denied by the RO in August 
1995 and not appealed.  

In the interest of clarity, the Board will initially review 
the law, regulations, and court decisions that are pertinent 
to this claim.  The factual background of this issue will be 
briefly described.  Finally, the Board will analyze the 
appellant's claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Service connection may be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.   38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial, in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

In July 1995 the veteran filed a claim of entitlement to 
service connection for tinnitus.  In support of his claim he 
submitted copies of outpatient treatment records at a VA 
facility from July 1994 to May 1995.  Clinical notes indicate 
the veteran suffered from bilateral hearing loss.  Audiogram 
test results indicated mild hearing loss in the frequencies 
at or below 1000 hertz and moderate to profound hearing loss 
in frequencies above 2000 hertz.  It was recommended that the 
veteran be fitted for hearing aids.  

Also of record at the time were the veteran's service medical 
records, which did not indicate complaints of, or treatment 
for, tinnitus.  

The RO denied the veteran's claim in an August 1995 rating 
decision, finding that there was no indication that such 
hearing loss was incurred in or aggravated by service.  The 
veteran was notified of the RO's decision and his appellate 
rights by letter dated August 22, 1995; he did not appeal.  

In February 1999 the veteran filed a claim requesting that 
his claim of entitlement to service connection for tinnitus 
be reopened.  In his statement he reported having suffered 
from tinnitus since his days in service.  According to the 
veteran, his tinnitus was a result of his exposure to loud 
noise while working on the firing range without ear 
protection.  He stated that he had also been exposed to noise 
from heavy artillery, tanks, and aircraft.  

In a letter dated May 18, 1999, the RO requested that the 
veteran submit any evidence of treatment for tinnitus before 
1995.  In response to the RO's letter the veteran identified 
treatment records at the VA outpatient facility in 
Tuscaloosa, Alabama.  The RO received requested and received 
said records, which indicated treatment from June 1998 to May 
1999.  

The RO issued a rating decision in August 1999, which 
determined that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for tinnitus because he did 
not provide any evidence of incurrence in or aggravation 
during service.  

In April 2001 the veteran presented for a Travel Board 
hearing before the undersigned Board Member.  He testified 
that he had been subjected to loud noise on the firing range 
and in combat while in service, and that he did not wear any 
protective hearing devices.  The veteran further testified 
that he had suffered from a ringing in his ears since that 
time and that he sought treatment within one year of 
separation from the Army.  According to his testimony, his 
family physician that treated him at the time has since died, 
and his practice is no longer operating.  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in September 1999, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board observes that the VCAA appears to have left intact 
the requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim, under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (as enacted in section 3(a) of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Discussion

In a rating decision dated August 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus because there was no evidence that such was incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The veteran was notified of the RO's 
decision, and of his appellate rights.  The August 1995 
rating decision became final, inasmuch as the appellant 
failed to file a notice of disagreement within one year of 
that determination.  See 38 U.S.C.A. § 7105; 38 C.F.R.§§  
20.302, 20.1103 (2000).  

After the RO's request for evidence of treatment prior to 
1995 and within one year of separation, the veteran submitted 
clinical treatment records of treatment from June 1998 to May 
1999.  Inasmuch as such evidence continues to show ongoing 
treatment for a bilateral hearing condition and does not shed 
light on whether such was incurred in or aggravated by 
service, the Board finds that the treatment records from June 
1998 to May 1999 are redundant and therefore insufficient to 
warrant reopening.  38 C.F.R. § 3.156(a); see Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Since the August 1995 rating decision, the veteran has also 
offered testimony before the undersigned Member of the Board.  
He reported constant ringing in his ears since his days in 
service when he worked on the firing range without hearing 
protection and also since he was wounded in combat.  He 
opined that such was the cause of his tinnitus and testified 
that he was treated for tinnitus by his family physician 
within one year of separation from service.  He further 
testified, however, that the doctor is deceased, and that he 
has been unable to locate any of the physician's treatment 
records. 

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In addition, the 
Court has specifically stated that "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. § 5108."  Routen v. Brown, 10 Vet. App. 183, 
186, (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board acknowledges the veteran's valorous service during 
World War II, to include his sustaining a gunshot wound from 
enemy fire in France in late 1944, for which he was awarded 
the Purple Heart medal and receives VA disability 
compensation.  With regard to his claim based upon tinnitus, 
however, we must observe that medical evidence to support a 
grant of service connection, and, more specifically, to 
warrant reopening of his previously denied claim, has not 
been submitted.

In essence, the Board believes that the evidence submitted by 
the veteran in his attempt to reopen his claim is identical 
to the evidence submitted prior to the August 1995 rating 
decision in which the RO determined that the veteran's 
tinnitus was neither incurred in nor aggravated by service.  
The bulk of this evidence is either redundant or does not 
bear directly and substantially upon the specific matter 
under consideration.  Therefore, the Board finds that such 
evidence is not so significant that it must be addressed in 
order to decide fairly the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and thus the claim remains denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

